PER CURIAM.
In the latest of his many appellate filings, Michael Petsoules has filed his second petition for writ of habeas corpus, even though his first habeas petition was extensively litigated and considered by this court. Furthermore, notwithstanding Pet-soules’ claim of “manifest injustice,” the issue raised in the current habeas petition is successive, as well as untimely and without merit.
In response to this court’s order pursuant to State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999), Petsoules claims if this court issues a ban on further pro se filings, he will be prejudiced because he will be unable to appeal if his pending rule 3.850 motion1 is denied. We disagree. If his attorney (or the other attorney he refer-*1285enees) believes his motion has merit, he can file an appeal on Petsoules’ behalf.
We conclude Petsoules has provided no valid reason to be allowed continued pro se access to this court. We hold he is abusing the judicial process by the continued filing of frivolous pleadings and he should be barred from further pro se filings in Marion County Circuit Court Case No. 02-CF^4126. See Hastings v. State, 79 So.3d 739, 742 (Fla.2011) (recognizing that court-imposed sanctions preserve citizens’ rights to access courts “by permitting the Court to devote its finite resources to conduct timely reviews of legitimate filings”); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (defendant’s pro se filings were frivolous, an abuse of process, and a waste of the taxpayers’ money); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”).
The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Michael Petsoules, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to Petsoules and the appropriate institution for consideration of available disciplinary procedures. See §§ 944.279(1), 944.28(2)(a), Fla. Stat. Rehearing -will not be entertained.
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Pet-soules and the Department of Corrections.
PALMER, COHEN and JACOBUS, JJ., concur.

. Florida Rule of Criminal Procedure 3.850.